Citation Nr: 0113760	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 7, 1999, 
for a disability evaluation of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Pittsburgh, Pennsylvania which increased the veteran's 
disability evaluation for hearing loss to 10 percent, 
effective May 7, 1999. 


FINDINGS OF FACT

1.  In an April 1998 letter, the veteran was notified of an 
April 1998 rating decision which assigned an initial 
noncompensable evaluation for his bilateral hearing loss; he 
was also notified of his appellate right with respect to this 
decision; any notice of disagreement with this decision was 
not received until more than one year after the notification 
letter.

2.  On May 7, 1999, the veteran's request for an increased 
rating for hearing loss was received by the RO.

3.  It is not factually ascertainable that the increase in 
severity of the veteran's hearing loss occurred during the 
one year period prior to the date of receipt of the claim for 
an increased evaluation.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 7, 1999, 
for a 10 percent evaluation for hearing loss have not been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 
3.105, 3.400, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the proper effective date for the 
10 percent evaluation for his bilateral hearing loss is 
August 29, 1991, but he has not explained why he believes 
that the 10 percent rating should be effective from that 
date. 

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for an earlier effective date for the 10 percent 
evaluation for his bilateral hearing loss.  He has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA. 

Service connection for hearing loss was granted by the Board 
in a June 1997 decision.  In an April 1998 rating decision 
implementing the Board's decision, the RO assigned an 
effective date of August 29, 1991, for the grant of service 
connection and assigned an initial evaluation of 
noncompensable.  In a letter dated April 29, 1998, the RO 
informed the veteran of its decision and of the requirement 
that he submit a notice of disagreement within one year of 
the RO's letter if he desired appellate review with respect 
to the April 1998 rating decision.  

Thereafter, no written communication was received from the 
veteran or his representative until May 7, 1999, when the 
veteran's representative submitted a claim for increase on 
the veteran's behalf.  To this date, neither the veteran nor 
his representative has alleged that the April 1998 rating was 
clearly and unmistakably in error.  Since the veteran did not 
appeal the April 1998 rating decision and has not alleged 
that it was based upon clear and unmistakable error, it is a 
final decision.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.105, 20.302 (2000).

The effective date of an increased evaluation for a service-
connected disability will be the earliest date that it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year of such 
date.  Otherwise, it will be the later of the date of receipt 
of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Therefore, the effective date for the 
veteran's 10 percent rating cannot be more than one year 
prior to receipt of his May 1999 claim for an increased 
evaluation.

The only evidence pertaining to the status of the veteran's 
hearing during the one year period prior to the date of 
receipt of the claim for an increased evaluation is the 
report of a private audiology evaluation dated May 14, 1998.  
It shows that the veteran complained that he could not 
understand speech.  The results of the veteran's pure tone 
audiogram were recorded as follows: 








HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
85
Not 
tested
90
LEFT
75
80
80
Not 
tested
80

A speech discrimination test was not administered.  The 
audiologist's impression was that the veteran suffered from 
moderate to severe sensorineural bilateral hearing loss.

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-210 (May 11, 
1999).  The criteria found at 38 C.F.R. 4.85 at Table VI and 
Table VII remained unchanged.  The new criteria allow for 
instances where a veteran manifests an exceptional pattern of 
hearing impairment.  38 C.F.R. § 4.86 (2000).  The Board 
notes that the veteran does not display the exceptional 
pattern of hearing loss as contemplated by the new criteria.  
In any event, assuming that the new criteria did apply, VA 
would be prohibited from applying them to the period prior to 
May 7, 1999.  38 U.S.C.A. § 5110(g) (West 1991).

Evaluations for defective hearing range from noncompensable 
to 100 percent, based upon organic impairment of hearing as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The Rating Schedule establishes 11 
levels of auditory acuity, designated from level I, for 
essentially normal hearing, to level XI, for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6101 (as in effect prior to June 10, 1999).  The 
assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

The Board notes, however, that the report of the audiological 
examination submitted by the veteran is insufficient for 
rating purposes.  An examination for hearing impairment for 
VA purposes must be conducted by a licensed audiologist and 
must include a controlled speech discrimination test in 
addition to a puretone audiometry test at 1000, 2000, 3000 
and 4000 Hertz.  38 C.F.R. § 4.85(a) (2000).  The percentage 
of speech discrimination and the puretone threshold average 
are then combined to determine a numerical Roman numeral 
designation which corresponds to the percentage evaluation 
which will be granted to the veteran.  38 C.F.R. § 4.85(b) 
(2000).  As noted above, the audiological report dated May 
14, 1998, and supplied by the veteran does not document the 
administration of a speech discrimination test.  Moreover, it 
does not include pure tone thresholds at 3000 Hertz.  
Therefore, it is insufficient for the purpose of rating the 
veteran's hearing loss.

The first competent evidence that the veteran's hearing loss 
had reached a compensable level is the report of a VA 
audiological examination conducted in August 1999.  
Therefore, an effective for the 10 percent evaluation prior 
to May 7, 1999, the date of the receipt of the claim for 
increase, is not warranted.  


ORDER

Entitlement to an effective date earlier than May 7, 1999, 
for a 10 percent rating for hearing loss is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

